Case 2:19-bk-14693-BR   Doc 19 Filed 05/28/19 Entered 05/28/19 21:26:16   Desc
                         Main Document     Page 1 of 5
Case 2:19-bk-14693-BR   Doc 19 Filed 05/28/19 Entered 05/28/19 21:26:16   Desc
                         Main Document     Page 2 of 5
Case 2:19-bk-14693-BR   Doc 19 Filed 05/28/19 Entered 05/28/19 21:26:16   Desc
                         Main Document     Page 3 of 5
Case 2:19-bk-14693-BR   Doc 19 Filed 05/28/19 Entered 05/28/19 21:26:16   Desc
                         Main Document     Page 4 of 5
Case 2:19-bk-14693-BR   Doc 19 Filed 05/28/19 Entered 05/28/19 21:26:16   Desc
                         Main Document     Page 5 of 5
